SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007. [ ] Transition report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to. Commission file number: 33-22128-D NEXIA HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 84-1062062 (I.R.S. Employer Identification No.) 59 West 100 South, Salt Lake City, Utah 84101 (Address of principal executive office) (Zip Code) (801) 575-8073 (Issuer's telephone number) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant is a shell company.Yes[]No[X] The number of outstanding shares of the issuer's common stock, $0.0001 par value, as of August 17, 2007 was 3,765,995,086. NEXIA HOLDINGS, INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION PAGE ITEM 1. FINANCIAL STATEMENTS 3 Condensed Consolidated Balance Sheets (Unaudited) 4-5 Condensed Consolidated Statements of Operations(Unaudited) 6 Condensed Consolidated Statements of Cash Flows (Unaudited) 7-8 Notes to the Condensed Consolidated Financial Statements (Unaudited) 9-12 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS 13 ITEM 3. CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 20 SIGNATURES 21 INDEX TO EXHIBITS 22-24 2 Table of Contents ITEM 1. FINANCIAL STATEMENTS As used herein, the term "Nexia" refers to Nexia Holdings, Inc., a Nevada corporation, its subsidiary corporations and predecessors unless otherwise indicated. The accompanying unaudited, condensed consolidated interim financial statements have been prepared in accordance with the instructions to Form 10-QSB pursuant to the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows and stockholders' equity in conformity with generally accepted accounting principles in the United States of America. These condensed financial statements should be read in conjunction with the annual financial statements included in our annual report on Form 10-KSB. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. 3 Table of Contents NEXIA HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, ASSETS 2007 2006 CURRENT ASSETS Cash $ 106,457 $ 124,158 Accounts and notes receivable, trade - net of allowance for doubtful accounts of $91,036 and $103,732, respectively 21,387 32,841 Accounts receivable - related parties 32,804 42,887 Notes receivable - net of allowance for doubtful accounts of $90,000 and $90,000, respectively - 10,142 Inventory 332,358 370,639 Prepaid expenses 73,039 207,167 Investment in marketable equity securities - available for sale 63,935 265,532 TOTAL CURRENT ASSETS 629,980 1,053,366 PROPERTY AND EQUIPMENT, net of $859,590 and $796,483 of accumulated depreciation, respectively 3,107,063 3,033,228 LAND 633,520 633,520 OTHER ASSETS Loan costs, net 42,007 43,958 Trademarks 1,380 1,380 TOTAL ASSETS $ 4,413,950 $ 4,765,452 The accompanying notes are an integral part of these consolidated financial statements 4 Table of Contents NEXIA HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Continued) (Unaudited) June 30, December 31, LIABILITIES AND STOCKHOLDERS' DEFICIT 2007 2006 CURRENT LIABILITIES Accounts payable $ 703,455 $ 765,059 Accounts payable - related parties 153,699 44,032 Accrued liabilities 710,326 613,169 Accrued interest - related parties 98,139 - Refundable deposits 15,892 15,892 Convertible debenture 191,621 197,494 Current maturities of long-term debt 605,465 420,814 Current maturities of long-term debt - related parties 137,798 176,025 TOTAL CURRENT LIABILITIES 2,616,395 2,232,485 LONG-TERM LIABILTIES Long-term debt, net of current portion 2,181,668 2,196,580 Long-term debt - related parties, net of current portion 437,000 437,000 TOTAL LONG-TERM LIABILITIES 2,618,668 2,633,580 TOTAL LIABILITIES 5,235,063 4,866,065 MINORITY INTEREST 90,733 91,344 STOCKHOLDERS' DEFICIT Preferred Series A stock-$0.001 par value; 10,000,000 shares authorized; 150,000 shares oustanding 150 150 Preferred Series B stock - $0.001 par value; 10,000,000 shares authorized; 10,000,000 shares outstanding 10,000 10,000 Preferred Series C stock - $0.001 par value; 5,000,000 shares authorized; 190,500 shares outstanding 191 191 Common stock - $0.0001 par value; 50,000,000,000 shares authorized; 2,108,995,086 shares and 811,476,885 shares outstanding, respectively 210,900 81,148 Additional paid-in capital 16,779,617 15,602,504 Treasury stock, 0 shares and 1,469 shares, respectively, at cost - (100,618 ) Accumulated other comprehensive income 10,907 219,585 Accumulated deficit (17,923,611 ) (16,004,917 ) TOTAL STOCKHOLDERS' DEFICIT (911,846 ) (191,957 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 4,413,950 $ 4,765,452 The accompanying notes are an integral part of these consolidated financial statements 5 Table of Contents NEXIA HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, 2007 2006 2007 2006 REVENUE Sales - Salon and Retail $ 693,213 $ 322,746 $ 1,386,054 $ 587,987 Rental revenue 46,397 42,361 92,330 88,565 TOTAL REVENUE 739,610 365,107 1,478,384 676,552 COST OF REVENUE Cost of sales - Salon and Retail 361,724 122,410 772,446 226,713 Cost associated with rental revenue 66,412 20,037 88,984 80,890 Depreciation and amortization on rentals 21,347 18,580 45,779 51,039 TOTAL COST OF REVENUE 449,483 161,027 907,209 358,642 GROSS PROFIT 290,127 204,080 571,175 317,910 EXPENSES General and administrative expense 901,392 850,271 2,372,357 808,528 Consulting fees 61,237 3,000 234,180 374,660 Depreciation expense 32,386 13,265 59,856 24,572 Interest expense associated with rental revenue 37,388 13,379 78,854 75,451 TOTAL EXPENSES 1,032,403 879,915 2,745,247 1,283,211 OPERATING LOSS (742,276 ) (675,835 ) (2,174,072 ) (965,301 ) OTHER INCOME (EXPENSE) Interest expense (107,895 ) (3,102 ) (178,369 ) (17,474 ) Amortization of discounts on convertible debenture (10,713 ) (10,713 ) (21,426 ) (21,426 ) Gain (loss) on sale of marketable securities (4,746 ) 2,306,950 295,727 2,301,967 Loss on disposal of assets (250 ) (72,787 ) (250 ) (73,746 ) Other income 2,945 17,408 12,392 18,063 TOTAL OTHER INCOME (EXPENSE) (120,659 ) 2,237,756 108,074 2,207,384 INCOME (LOSS) BEFORE MINORITY INTEREST (862,935 ) 1,561,921 (2,065,998 ) 1,242,083 MINORITY INTEREST IN (INCOME) LOSS OF CONSOLIDATED SUBSIDIARIES (5,449 ) 27,382 (2,834 ) 36,015 INCOME (LOSS) FROM CONTINUING OPERATIONS (868,384 ) 1,589,303 (2,068,832 ) 1,278,098 LOSS FROM DISCONTINUED OPERATIONS - (31,850 ) - (31,850 ) NET INCOME (LOSS) $ (868,384 ) $ 1,557,453 $ (2,068,832 ) $ 1,246,248 BASIC AND DILUTED INCOME (LOSS) PER SHARE Continuing Operations $ - $ - $ - $ - Discontinued Operations Net loss per share - Net Income (Loss) $ - $ - $ - $ - WEIGHTED-AVERAGE SHARES OUTSTANDING 1,778,082,998 398,283,274 1,429,373,661 379,276,202 COMPREHENSIVE INCOME (LOSS) Net Income ( Loss) $ (868,384 ) $ 1,557,453 $ (2,068,832 ) $ 1,246,248 Change in unrealized value of marketable securities 21,710 549,929 208,678 488,221 Comprehensive Income (Loss) $ (846,674 ) $ 2,107,382 $ (1,860,154 ) $ 1,734,469 The accompanying notes are an integral part of these consolidated financial statements 6 Table of Contents NEXIA HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,068,832 ) $ 1,246,248 Adjustments to reconcile net loss to net cash used in operating activities: Allowance for doubtful accounts receivable (12,696 ) (1,000 ) Change in minority interest (611 ) 3,474 Depreciation and amortization expense 107,101 81,556 Depreciation expense capitalized in inventory 24,979 - Issuedcommon stock for services 298,220 73,198 Expense stock sales at values lower than stock issue values 540,862 - Stock issued in 2003 returned and cancelled - (11,800 ) Loss on disposal of assets 11 73,746 Gain on sale of assets 119,459 Prepaid expense - (2,041,000 ) Changes in operating assets and liabilities: 27,198 - Accounts receivable 10,083 14,197 Accounts receivable - related parties 38,281 2,752 Inventory 134,128 1,037 Prepaid expense 199,161 (9,515 ) Accounts payable 109,667 (136 ) Accounts payable - related parties 97,120 (25,402 ) Accrued liabilities 98,176 53,372 Net cash used in operating activities (397,152 ) (419,814 ) CASH FLOWS FROM INVESTING ACTIVITIES Sale ofreal estate - 872,331 Sale of marketable securities 25,991 110,782 Purchase of marketable securities (33,072 ) - Purchase of property, plant and equipment (202,164 ) (33,073 ) Net cash provided by (used in) investing activities (209,245 ) 950,040 The accompanying notes are an integral part of these consolidated financial statements 7 Table of Contents NEXIA HOLDINGS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Continued) For the Six Months Ended June 30, 2007 2006 CASH FLOWS FROM FINANCING ACTIVITIES Principal payments on long-term debt (176,579 ) (49,546 ) Proceeds from the issuance of short-term debt 197,672 - Payoff note payable, sale of commercial property - (545,071 ) Payoff note payable, sale of condominium - (25,065 ) Collection of stock subscriptions receivable 567,603 67,488 Net cash provided by financing activities 588,696 (552,194 ) NET DECREASE IN CASH AND CASH EQUIVALENTS (17,701 ) (21,968 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 124,158 160,440 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 106,457 $ 138,472 SUPPLEMENTAL DISCLOSURE OF INFORMATION Cash paid for interest $ 90,092 $ 113,414 SUPPLEMENTAL DISCLOSURE OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Stock sales at values lower than stock issue values $ 540,862 - Stock issued in 2003 returned and cancelled - $ (11,800 ) Common stock issued for subscriptions receivable $ 960,129 $ 182,250 Common stock issued to vendors and applied on accounts payable $ 143,250 - Conversion of debenture to common stock $ 27,300 - The accompanying notes are an integral part of these consolidated financial statements 8 Table of Contents NEXIA HOLDINGS, INC. AND SUBSIDIARIES Notes to the Condensed Consolidated Financial Statements June 30, 2007 (Unaudited) NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed consolidated financial statements for Nexia Holdings, Inc. and Subsidiaries (the Company or Nexia) have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America have been condensed or omitted in accordance with such rules and regulations. These interim consolidated financial statements should be read in conjunction with the Company’s financial statements and notes thereto included in its December 31, 2006 Annual Report on Form 10-KSB. The information furnished in the interim consolidated financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements. Operating results for the three and six months ended June 30, 2007 are not indicative of the results that may be expected for the year ending December 31, 2007 or for any other period. NOTE 2 – RECENTACCOUNTING PRONOUNCEMENTS The Financial Accounting Standards Board (FASB) issued interpretation no. 48,
